Conviction in District Court of Montgomery County of transporting intoxicating liquor, punishment one year in the penitentiary.
Appellant's motion for new trial was overruled on May 20, 1926, at which time he gave notice of appeal. The statement of facts shows to have been filed in the court below on August 28, 1926. This was more than ninety days after the giving notice of appeal. The statement of facts cannot be considered because filed too late.
There are ten bills of exception, each of which appears to have been qualified by the trial court in such manner as that *Page 125 
same presents no error. A discussion of any of said bills will be pretermitted. Many of them present questions which could not be appraised by us in the absence of statement of facts. Each and all of the others are complaints rendered entirely ineffectual by the qualifications put thereon by the court and accepted by the appellant.
Finding no error in any of the bills, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.